After defendant's demurrers to the complaint were overruled, he filed a plea of autrefois acquit as to the first, second, third, and fifth counts, and this plea was confessed by the state, thus eliminating all counts of the complaint except the fourth, so if error intervened in the rulings on the demurrers, it was error without injury. As to count 4, the defendant pleaded not guilty, was tried and convicted, and appeals on the record without a bill of exceptions.
Aside from the rulings above noted, the record appears to be in all things regular and free from error.
Affirmed.